Citation Nr: 0909891	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-40 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for an acquired psychiatric 
disorder and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1961 to January 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which declined to reopen the claim 
for service connection for passive aggressive and immature 
personality (also diagnosed with bipolar disorder and 
depression).  For the sake of clarification, the issue has 
been recharacterized as reflected above.  

The Veteran presented testimony at a personal hearing before 
the undersigned Veterans Law Judge in June 2008.  A 
transcript of the hearing is of record.  The Veteran 
submitted additional evidence directly to the Board at the 
time of his hearing, which was accompanied by a waiver of RO 
consideration.  The evidence will therefore be considered in 
this decision.  38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  An October 1997 rating decision denied a claim for 
service connection for passive aggressive and immature 
personality on the basis that it was a congenital 
developmental defect unrelated to service and not subject to 
service connection.  

2.  Additional evidence submitted since October 1997 on the 
issue of service connection for an acquired psychiatric 
disorder is new and material as it includes evidence that 
raises a reasonable possibility of substantiating the claim.  

3.  The medical evidence of record establishes that the 
Veteran has an acquired psychiatric disorder that is 
etiologically related to active service.  




CONCLUSIONS OF LAW

1.  The October 1997 rating decision that denied the claim 
for service connection for passive aggressive and immature 
personality is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302(b), 20.1103 (1997).

2.  The evidence added to the record subsequent to the RO's 
October 1997 rating decision is new and material and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  The criteria for service connection for an acquired 
psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for an 
acquired psychiatric disorder.  See August 2006 statement in 
support of claim; June 2007 notice of disagreement (NOD); 
November 2007 VA Form 9.  The RO has declined to reopen the 
claim and has continued the denial issued in a previous final 
decision.  The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

The RO previously denied a claim for service connection for 
passive aggressive and immature personality on the basis that 
it was a congenital developmental defect unrelated to service 
and not subject to service connection.  See October 1997 
rating decision.  The Veteran was informed of this decision 
by letter dated October 30, 1997 and he filed a timely 
substantive appeal.  See 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.302(b) (1997).  During a November 2000 
Decision Review Officer (DRO) hearing, however, the Veteran 
withdrew the issue of service connection for passive 
aggressive and immature personality.  See transcript.  An 
unappealed determination of the agency of original 
jurisdiction (AOJ) is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2008).

The Veteran filed a claim to reopen in August 2006, and this 
appeal ensues from the October 2006 rating decision issued by 
the St. Petersburg, Florida, RO, which declined to reopen a 
claim for service connection for passive aggressive and 
immature personality (also diagnosed with bipolar disorder 
and depression) on the basis that no new and material 
evidence had been submitted.  

At this juncture, the Board acknowledges that the issue the 
RO denied in October 1997 was for personality disorder rather 
than an acquired psychiatric disorder.  Based upon review of 
the statements the Veteran has submitted in support of his 
claim, however, it appears that he contends his claim should 
be reopened because he has an acquired psychiatric disorder 
that was previously misdiagnosed as a personality disorder.  
See June 2007 NOD; November 2007 VA Form 9; June 2008 hearing 
transcript.  As the factual basis for the Veteran's claim 
remains the same, the Board finds that the issue before it 
has been properly styled as a claim to reopen service 
connection for an acquired psychiatric disorder.  See Boggs 
v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  If the claimant presents 
new and material evidence, however, the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2008).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2008).  Service connection will also be presumed 
for certain chronic diseases, including psychoses, if 
manifest to a compensable degree within one year after 
discharge from service.  See 38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Evidence before the RO in October 1997 included the Veteran's 
service treatment records, which reveal that he was seen in 
August 1969 due to depression and an inability to cope with 
present day problems.  A provisional diagnosis of passive 
aggressive with immature personality was made.  Following 
consultation, the impression made was chronic and severe 
passive-dependent personality.  See clinical record.  In 
October 1969, it was noted that the Veteran returned in a 
state similar to prior ones that required him to see a 
psychiatrist and that he exhibited the same characteristics 
as before.  The examiner noted that the Veteran definitely 
had a character behavior disorder and would not be able to 
function adequately in service; administrative action was 
recommended.  See health record.  A medical evaluation also 
conducted in October 1969 indicates that the Veteran had been 
seen on four different occasions concerning psychiatric 
problems; the impression was that the Veteran had a passive-
dependent personality, chronic and moderately severe.  It was 
determined that the Veteran's disorder was not amenable to 
further psychiatric treatment or specific psychotropic 
medication and that hospitalization was not indicated.  It 
was recommended that appropriate administrative actions, 
including discharge if necessary, be taken.  See record from 
T.G. Willmeng.  At the time of the Veteran's separation from 
service, clinical evaluation of his psychiatric functioning 
was abnormal and it was noted that he had chronic and severe 
passive dependent personality.  See November 1969 report of 
medical examination.  

Evidence before the RO in October 1997 also included private 
records, which reveal that the Veteran was treated for 
several psychological problems.  In pertinent part, he was 
diagnosed with major depression mild/moderate; dysthymia; and 
reaction of depression in a basically obsessive-compulsive 
personality.  See records from Lee Memorial Hospital and Dr. 
M.E. Masferrer.  

Evidence added to the record since the October 1997 rating 
decision includes a February 2008 letter from J. Mangold, 
PhD, HSPP, which was not previously of record and is thus 
considered new.  Dr. Mangold reports reviewing the Veteran's 
entire claims folder relative to his claim for service 
connection for depression.  He indicates that everything he 
read suggested that the Veteran was not at all depressed 
until after he served in Vietnam and that the diagnosis of 
passive-dependent personality disorder given in 1969 and used 
to justify his discharge was completely unfounded.  It was 
Dr. Mangold's belief that the signs of the Veteran's 
depressive prodrome were mislabeled as significant of a 
personality disorder.  In short, it was Dr. Mangold's opinion 
that it is at least as likely as not that the Veteran's life 
changed sometime in mid-1969 with the onset of (at least) 
depressive symptoms which persist to this day.  This record 
is considered material, as it raises a reasonable possibility 
of substantiating the claim.  More specifically, it suggests 
that the Veteran has an acquired psychiatric disorder that is 
etiologically related to service.  Having found that new and 
material evidence has been presented since the last final 
denial of the Veteran's claim, the claim is reopened for 
review on the merits.  

The evidence of record supports the Veteran's reopened claim 
for service connection for an acquired psychiatric disorder.  
As an initial matter, his service treatment records reveal 
that he sought psychological treatment for depression and an 
inability to cope with present day problems in August 1969, 
and that he sought subsequent treatment on several occasions 
in October 1969.  Secondly, post-service medical evidence of 
record also reveals treatment sought for psychological 
problems.  The Veteran was seen in March 1981 for problems 
with anxiety and a feeling that he may become aggressive 
towards his son.  See record from Dr. R.A. Buchholz.  
Moreover, in addition to the diagnoses of mild/moderate major 
depression, dysthymia and reaction of depression in a 
basically obsessive-compulsive personality noted above, the 
Veteran was also diagnosed with dysthymic disorder, recurrent 
depression, and bipolar disorder.  See records from Lee 
Memorial Hospital and Dr. M.E. Masferrer; VA treatment 
records.  The Veteran also underwent a VA compensation and 
pension (C&P) PTSD examination in May 1999, at which time 
Axis I diagnosis of bipolar disorder, depressed, was made.  

A June 2004 record from the VA outpatient clinic in Ft. 
Myers, Florida, reveals that the Veteran reported his 
psychiatric problems had started in the military.  He was 
drinking and depressed and unable to handle things.  The 
Veteran reported asking for help and indicated that instead 
of receiving it, he was kicked out on the basis of a 
character disorder.  He asserted that he sought private 
treatment the year following his discharge from service 
because VA had no one to help him and because he was 
depressed all the time and was having marital troubles.  The 
examiner assessed the Veteran with bipolar disorder, mixed 
type, per history.  

It is the opinion provided by Dr. Mangold, however, that 
forms the basis of the Board's decision to grant entitlement 
to service connection for an acquired psychiatric disorder.  
As noted above, Dr. Mangold reports reviewing the Veteran's 
entire claims folder.  In pertinent part, he identifies 
several service records that he contends show a decrease in 
the Veteran's performance during service.  Prior to this 
decrease in performance, however, Dr. Mangold found that 
nothing the Veteran's supervisors wrote suggested that he was 
in the slightest bit characterologically impaired.  Dr. 
Mangold further found that when the Veteran sought treatment 
in August 1969, everything he said was consistent with a 
developing depression and completely inconsistent with the 
kind of passivity and avoidance associated with a personality 
disorder.  After going through both these service records and 
the post-service medical evidence of record, Dr. Mangold 
determined that the Veteran was not depressed until after he 
served in Vietnam, that the diagnosis of passive-dependent 
personality disorder given in 1969 and used to justify his 
discharge was completely unfounded, that the signs of the 
Veteran's depressive prodrome were mislabeled as significant 
of a personality disorder, and that it is at least as likely 
as not that the Veteran's life changed sometime in mid-1969 
with the onset of (at least) depressive symptoms, which 
persist to this day.  

In light of the foregoing opinion, which is the only medical 
opinion of record, and for the reasons discussed above, the 
Board resolves all reasonable doubt in the Veteran's favor by 
finding that service connection for an acquired psychiatric 
disorder is warranted.  38 C.F.R. §§ 3.102, 3.303 (2008).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the 
claim has been granted, the duty to notify and assist has 
been met to the extent necessary.  


ORDER

Service connection for an acquired psychiatric disorder is 
granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


